DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12, 15, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ells (20170365017).
Regarding claim 1, Ells discloses a system for directing the assembly of a food or beverage item ordered by a consumer and specified on an order ticket generated by a point of sale terminal, the food or beverage item including a plurality of components, comprising: a starting point device (100) including a controller (102) and a sensor (110) operable to read the order ticket, wherein the controller is configured to identify a combination of the plurality of components for the food or beverage item based on the order ticket (par. 0112); and a plurality of dispensers (e.g. ketchup and mustard; Fig. 2B and 2C; par. 0081) each including at least one of the plurality of components and an indicator (312a-312n), wherein the controller is configured to activate the indicator for each of the plurality of dispensers for the combination of the plurality of component (par. 0074 and 0081).
Regarding claim 2, further comprising one or more bins (1308a-1308j) for holding at least one of the plurality of components, each bin including an indicator (1320).
Regarding claim 3, each of the plurality of dispensers is operable to dispense a specified volume of the component (par. 0081).
Regarding claim 4, the indicator on the dispenser is deactivated (i.e. turned off) after dispensing (par. 0074).
Regarding claim 5, one or more of the dispensers (ketchup or mustard; par. 0081; Fig. 2B and 2C) include more than one of the plurality of components (ketchup and mustard contain multiple ingredients).
Regarding claim 9, Ells discloses a method of assembling a food or beverage item including a plurality of components ordered by a customer, comprising the steps of: receiving details of the food item at a controller (102); determining the plurality of components required for the food or beverage item in the controller (par. 0059); operating the controller activate an indicator (312a-312n) associated with a dispenser for each of the plurality of components; adding each of the components to the food or beverage item as indicated by the activated indicator (par. 0074); deactivating the indicator after the component has been added to the food or beverage item (par. 0074); and completing the food or beverage product once all of the indicators have been deactivated (par. 0127).
Regarding claim 10, the details of the food item are printed on an order ticket and the details of the food or beverage item are determined by reading the order ticket (par. 0109 and 0112).
Regarding claim 11, the order ticket is read by a sensor (510a-510n) in communication with the controller.
Regarding claim 12, at least one of the dispensers is a pump driven flowable food product dispenser (e.g. a ketchup dispenser) operable to dispense at least one flowable food product (par. 0081).
Regarding claim 15, the controller sequentially activates the indicators to control the order the components are added to the food or beverage item (par. 0059).
Regarding claim 18, Ells discloses a system for directing the assembly of a food or beverage item ordered by a consumer, the food item including a plurality of components, comprising: a starting point device (100) including a controller (102); and a plurality of dispensers (e.g. ketchup and mustard; Fig. 2B and 2C; par. 0081) each including at least one of the plurality of components and an indicator (312a-312n), wherein the controller is configured to: receive details of the food or beverage item (par. 0059); determine the plurality of components required for the food or beverage item (par. 0059); communicate to the plurality of dispensers such that an indicator associated with each of the dispenser for the plurality of components is activated (par. 0074); deactivate the indicator after the component has been added to the food or beverage item (par. 0074); and indicate completion of the food or beverage item once all of the indicators have been deactivated (par. 0142).
Regarding claim 19, the starting point device includes a sensor (110) operable to read an order ticket from the point of sale terminal.
Regarding claim 21, the at least one of the plurality of dispensers is a pump driven flowable food product dispenser (e.g. a ketchup dispenser) operable to dispense at least one flowable food product (par. 0081).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ells in view of Breitenbach et al. (20110173082).
Regarding claims 6, 17, and 22, Ells DIFFERS in that it does not disclose the controller includes an application programming interface (API) that provides a connection between the controller and the point of sale terminal. Attention, however, is directed to the Breitenbach reference, which discloses a controller including an application programming interface (API) that provides a connection between the controller and a point of sale terminal (par. 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ells reference in view of the teachings of the Breitenbach reference by employing an API for the purpose of allowing applications to interface with the point of sale terminal.
Claim(s) 7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ells in view of Denise (8109301).
Regarding claims 7, 13, and 20, Ells DIFFERS in that it does not disclose each of the plurality of dispensers includes an activation device such that upon activation of the activation device, the dispenser dispenses a known amount of the component. Attention, however, is directed to the Denise reference, which discloses a dispenser includes an activation device (1650) such that upon activation of the activation device, the dispenser dispenses a known amount of the component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ells reference in view of the teachings of the Denise reference by employing an activation device for each dispenser for the purpose of dispensing a particular quantity of product (col. 18, lines 30-67 of Denise).
Regarding claim 14, the indicator is deactivated after dispensing of the specified volume of the flowable food product (par. 0074 of Ells).
Claim(s) 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ells in view of Ehlers (7648050).
Regarding claims 8 and 23, Ells DIFFERS in that it does not disclose at least one of the dispensers includes a sensor operable to read the order ticket such that the dispenser is activated only when the component included in the dispenser is specified in the order ticket. Attention, however, is directed to the Ehlers reference, which discloses at least one dispenser including a sensor operable to read an order ticket such that the dispenser is activated only when the component included in the dispenser is specified in the order ticket (col. 10, line 62 to col. 11, line 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ells reference in view of the teachings of the Ehlers reference by employing a sensor operable to read an order ticket for the purpose of verifying the order.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ells.
Regarding claim 16, Ells discloses sequential activation instead of simultaneous activation (par. 0059). However, one of ordinary skill in the art would have recognized that simultaneous activation would provide the same indication to the user as sequential activation in regards to which ingredients are to be added to the food product. Simultaneous activation would also make the food preparation process more efficient since the user would not have to wait for lights to be activated in sequence. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to activate the indicators simultaneously to make the user aware of all of the ingredients required to make the food product, which would improve efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754